                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

DEMARIO THOMAS #535083                              CIVIL ACTION NO. 17-0324-P

VERSUS                                              CHIEF JUDGE HICKS

DARRYL VANNOY, ET AL.                               MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

        IT IS ORDERED that Petitioner’s Petition for Writ of Habeas Corpus (Record

Document 1) is DENIED.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. The court, after considering the record in this

case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

appealability because the applicant has not made a substantial showing of the denial of

a constitutional right.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 19th day of March,

2020.
